Citation Nr: 0306679	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a testicular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1978, when he retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, in which the RO, in pertinent part, 
granted service connection for a testicular condition and 
assigned a zero percent evaluation.  The veteran filed a 
timely notice of disagreement (NOD) as to the evaluation 
assigned and subsequently perfected an appeal.  The RO issued 
a statement of the case (SOC) in October 1995.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1996 and before the undersigned Member 
of the Board (now referred to as Veterans Law Judge) via 
videoconference in May 1999.  Transcripts of both hearings 
have been associated with the claims file.

This matter was previously before the Board in September 
1999, at which time it was remanded for additional 
development.  The RO affirmed the denial of the claim of 
entitlement to a compensable evaluation for residuals of a 
testicular disorder in a supplemental SOC in September 2000.

The Board has re-characterized the issue in this case, which 
had been certified on appeal as simply an increased-rating 
issue, in order to comply with the decision of the U.S. Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999).

In February 2002 the RO granted the veteran's claim for 
entitlement to service connection for diabetes mellitus 
associated with herbicide exposure and assigned a 20 percent 
evaluation effective July 9, 2001.  The veteran filed a 
timely NOD and the RO issued an SOC in November 2002.  The 
veteran has not yet filed a substantive appeal.  Therefore 
this matter is not before the Board for appellate 
consideration at this time.

In June 2002 the RO granted the veteran's claim for 
entitlement to service connection for tinnitus and assigned 
an evaluation of 10 percent effective February 26, 2002.  In 
August 2002 the RO granted the veteran's claim for 
entitlement to service connection for osteoarthritis with 
patellar chondromalacia and osteochondral bone fragment of 
the right knee and assigned a zero percent evaluation 
effective from July 28, 1994, a 30 percent evaluation from 
April 4, 1995, and a 10 percent evaluation from June 9, 1995.  
In these instances, there were full grants of the benefit 
sought.  If the veteran disagrees with the evaluations or the 
effective dates assigned he must submit notice of 
disagreement to the RO.  These claims are not considered part 
of the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).


FINDING OF FACT

The veteran's disability of residuals of a testicular 
disorder is not manifested by functional limitation of the 
testicle.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a testicular disorder have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115(a), (b), Diagnostic Code 7529, 4.118, Diagnostic 
Code 7805 (2002), 67 Fed. Reg. 49590, 49596 (July 31, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in October 1970 the veteran 
was diagnosed with having a stone-like nodule associated with 
his right testicle, with a history of prostatitis and 
nisseria infections.  An outpatient treatment report of 
November 1970 showed he underwent surgical removal of a 
benign tumor from his right testicle.  In June 1978 he was 
seen in the urology clinic with complaints of pain in his 
groin since removal of a testicular growth approximately 
eight years prior.  The report of medical examination at the 
time of his retirement in June 1978 was negative for any 
findings of a testicular disorder.  

Post-service, in August 1978, the veteran filed a claim of 
entitlement to service connection for an injury to his 
testicle, which had occurred in October 1970.  The RO 
acknowledged receipt of his claim that same month and 
informed him that further action on his claim awaited receipt 
of evidence and information which would be obtained from 
military records.  It appears that the veteran failed to 
adequately respond to subsequent requests for information 
concerning his claim, and prosecution of the claim was 
discontinued.  

In October 1978, the veteran underwent a VA compensation 
examination.  At the time of the examination, he reported 
that he had had a marble-sized tumor removed from one of his 
testicles and that he did not remember which one.  The 
examiner noted that there was no definite visible scar to 
determine which testicle had undergone surgery.  The veteran 
further reported that, at times, he would get a sharp 
shooting pain up through his testicles.  The examiner noted 
that the testicles felt normal.  The diagnosis was residuals 
of testicular surgery.  

In July 1994 the veteran filed a claim of entitlement to 
service connection for a testicular disorder, among other 
things.

A VA compensation examination was conducted in January 1995.  
At that time the veteran complained of irregular spasms of 
pain in his testicle due to the operation in 1970.  On 
examination, he had normal external male genitalia.  There 
was no tenderness in the scrotum.  The testes were smooth and 
firm, three inches in diameter, and nontender.  The diagnosis 
was postoperative scrotum with orchialgia and no abnormality 
found.  

In June 1995 the RO granted service connection for a 
testicular condition with a zero percent evaluation assigned 
from July 28, 1994.  The veteran filed a timely NOD as to the 
zero percent evaluation assigned for his testicle disability.  
The RO issued an SOC in October 1995, which continued the 
previously assigned zero percent evaluation.

A personal hearing was conducted before a hearing officer at 
the RO in January 1996.  The veteran testified that he had 
testicular pain, which worsened when he was sexually aroused.  
When the pain occurred he would go to the bathroom to relieve 
pressure.  He reported that the pain would last for over five 
to ten minutes and made him have cold sweats.  He stated that 
he would often cry and there was no known pain medication for 
it.  He stated that he had gone to the doctor but was told to 
come in during the time he had the pain and he could not seem 
to get to the doctor during those times.  He also reported 
that as he gets older, the pain comes more frequently.  He 
disclosed that sometimes there was swelling, but the swelling 
was never a problem, the problem was when the pressure would 
build up and he could not release it.  Hearing Transcript 
(Tr.), p. 9.  

In his substantive appeal (VA Form 9) the veteran contended 
that, although there might not be a tender scar on the 
surface of his testicle, there was something internal which 
had caused him to undergo increasing pain within the 
testicles.  The painful symptoms ranged intermittently for as 
long as five to ten minutes which would cause intense 
pressure in them.  

In the January 1996 Hearing Officer decision and SSOC the 
denial of the veteran's claim for an increased evaluation for 
a testicular disorder was continued.  In April 1998 and 
January 1999 the RO issued an SSOC, which continued the 
denial of the claim for a compensable evaluation for 
residuals of growth excision of the right testicle.

In May 1999 the veteran proffered testimony at a 
videoconference before the undersigned Veterans Law Judge.  
He testified that when the marble-like substance was scraped, 
cleaned, and removed from his testicle he was told that he 
would have pain periodically, but that it would go away.  He 
stated that the pain had not gone away.  He reported that he 
had a high degree of impotency and stated that "they [say] 
that could be one of the causes."  He stated that he would 
have a flare-up about every three or four weeks.  Tr., p. 14.  

In April 2000, the VA arranged for QTC Medical Services to 
provide an examination of the veteran's right testicle 
disability.  The examiner indicated that he had reviewed all 
medical records concerning the veteran that were given to 
him.  The veteran reported that he had first experienced 
testicular pain without any trauma during his last tour in 
Vietnam from 1970 to 1971.  He further reported that he 
underwent a benign growth removal from the right testicle in 
1972 and six weeks later he underwent a second operation on 
the right testicle.  He stated that he had continued to have 
sharp shooting pain in the testicle since the surgical 
excision of the benign growth.  He also stated that he had 
testicular tenderness and had been evaluated by several 
doctors at several medical facilities.  However, no treatment 
had been given.  He reported that the intermittent pain on 
the testicle was of testicular origin and would come and go.  
It was easily relieved when he went to the bathroom and 
passed the gas-like pressure.  He denied any problems with 
urination.  He also stated that his diabetes did affect his 
sexual functioning.  On examination of the genitalia, there 
were no abnormalities noted.  There was no penile discharge.  
No external lesion was observed.  Examination of the scrotum 
showed a normal scrotum with no visible scar.  Both testicles 
were normal, without swelling or tenderness.  The consistency 
of both testicles was normal and the palpation of the 
spermatic cord was nontender.  The diagnosis was status post 
excision of growth on the right testicle, resolved.  The 
examiner stated, "In my opinion the gas-like pressure in his 
scrotum and groin are less likely not related to the right 
testicle excision.  There are no residuals of the right 
testicle excision and no visible scar noted on examination.  
The veteran had a normal exam."  

The RO issued an SSOC in September 2000, which continued the 
zero percent evaluation for residuals of a testicular 
disorder.  

II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-474, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court of 
Appeals for Veteran Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in October 1995, the SSOCs issued in January 1996, April 
1998, January 1999, and September 2000, the text of the 
September 1999 Board remand , and correspondence provided by 
the RO, the Board believes that the appellant has been given 
ample notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In this regard, the Board notes the letter of April 2001 in 
which the RO advised the veteran of the enactment of VCAA and 
of VA's responsibility to assist him by obtaining medical 
records and other evidence to support his claim.   Therein, 
the RO expressly advised the veteran of what evidence VA had 
obtained to support his claim of entitlement to a compensable 
rating for residuals of a testicular disorder.  In addition 
the RO advised the veteran of what evidence was still needed 
to establish entitlement, as well as what the veteran could 
do to help with his claim.  See Quartuccio, supra; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded medical 
examinations by VA.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  Similarly, as the veteran has indicated no other 
obtainable evidence, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in disability rating is at issue, present level of 
disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In this case, the veteran has essentially asserted that his 
disability of residuals of a testicular disorder is 
manifested by testicular pain and warrants a compensable 
evaluation.  The RO has assigned a zero percent evaluation 
for the condition under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7805.  Under DC 7805, scars are to be rated on 
limitation of function of part affected.

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

Amendments to the criteria for rating the skin were effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  
The new criteria provide for assignment of a 10 percent 
evaluation for scars other than on the head face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for superficial unstable 
scar (characterized by a frequent loss of skin covering the 
scar); or a superficial scar that is painful on examination.  
Id. (to be codified at 38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804).  Otherwise, scars will continue to be rated on 
the limitation of function of the affected part (DC 7805).  
67 Fed. Reg. 49,596 (to be codified at 38 C.F.R. § 4.118, DC 
7805).  

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claimant.  Karnas, supra, at 312-13.  
The Board recognizes that the veteran and his representative 
have not been afforded notice of the change in the 
regulations regarding how skin disabilities are to be 
evaluated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Given the evidence on file showing wholly 
asymptomatic scars, as will be discussed below, and since the 
criteria under DC 7805 were unchanged in the amended version 
of the regulation, any failure on the part of the Board to 
properly notify the veteran and his representative of the 
amendments is harmless error; additional notification would 
actually cause further and unnecessary delay in the appellate 
review of his matter.

In this case, there is no evidence of compensable scar 
symptomatology.  In this regard, the VA examiner in October 
1978 noted that there was no definite visible scar and, as a 
result, he noted that he could not determine on which 
testicle the surgery had been performed.  Moreover, the QTC 
examiner noted that there was no visible scar over the right 
testicle.  Thus, a compensable evaluation under the old or 
new code for scars is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (prior to Aug. 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (effective 
Aug. 30, 2002).  

However, since the veteran has been evaluated under DC 7805, 
which is rated on limitation of function of the affected 
part, the RO also evaluation the veteran's disability under 
38 C.F.R. § 4.115(a) and 4.115 (b), DC 7529, for 
genitourinary system dysfunctions and diagnoses.  

Although VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) does not provide rating criteria specifically for 
residuals of a testicular disorder, the law provides that an 
unlisted condition may be rated analogously to a closely 
related disease or injury.  38 C.F.R. § 4.20.  38 C.F.R. 
§ 4.115a provides that diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  Here, 
the evidence shows that the veteran underwent surgical 
removal of a benign tumor from his right testicle; thus, 
consideration of an evaluation under DC 7529, which provides 
that benign neoplasms of the genitourinary system are rated 
based on renal or voiding dysfunction, is applicable.

The criteria enumerated under renal dysfunction are as 
follows.  Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent evaluation.  Albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101 warrants a zero percent evaluation.  

The criteria enumerated under voiding dysfunction are as 
follows.  Rate particular condition as urine leakage, 
frequency, or obstructed voiding.  For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  Requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.  

The evidence shows that on VA examination of the 
genitourinary system in January 1995 there were no 
abnormalities found.  In addition, on examination in April 
2000, the veteran denied any problems with urination.  The 
examiner noted that the veteran had a normal examination.  
Based on this evidence, the veteran does not meet the 
criteria to be assigned a compensable evaluation under DC 
7529, for either voiding dysfunction or renal dysfunction.  

Consequently, the veteran's claim for an initial compensable 
evaluation for residuals of a testicular disorder must be 
denied.  The evidence does not allow the veteran to receive 
an initial compensable evaluation under DCs 7529 or 7805, 
under which he is currently rated, or any other applicable 
diagnostic code.  

As noted above, the Court has held that in cases where 
disagreement has been indicated as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate, staged percentage evaluations for separate 
periods based upon the facts found during the appeal period.  
However, in the absence of evidence supporting an initial 
compensable evaluation for the service-connected disability 
at issue at any point during the pendency of this appeal, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  See Fenderson, supra.

C.  Extra-schedular consideration

The Court has held that the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the January 1999 SSOC, the RO provided the provisions of 
38 C.F.R. § 3.321(b), but did not determine that an extra-
schedular evaluation was warranted under the provisions of 38 
C.F.R. § 3.321(b)(1) for the veteran's service-connected 
testicular disability.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disability presented in this claim, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

Furthermore, there is no evidence that the service-connected 
disability presents an unusual or exceptional disability 
picture.  There is no medical evidence that the clinical 
picture is in any way out of the ordinary, and the veteran 
has pointed to none.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected testicular 
disability.

The Board acknowledges VA's obligation to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to an initial compensable evaluation for 
residuals of a testicular disorder is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

